Citation Nr: 0514268	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for an acquired psychiatric disorder other 
than a post-traumatic stress disorder (PTSD) has been 
received.

2.  Whether new and material evidence to reopen a claim of 
service connection for a back disorder has been received.

3.  Whether new and material evidence to reopen a claim of 
service connection for PTSD has been received.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from September 1952 until October 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the reopening of the 
appellant's service connection claims for a back disorder and 
a psychiatric disorder, including PTSD.

The Board notes that the appellant's claims for service 
connection for a back disorder and for a psychiatric disorder 
were denied in a January 1970 Board decision.  In June 1972, 
the Board denied the reopening of each of those two claims.  
In December 1988, the Board again denied the reopening of the 
back disorder and acquired psychiatric disorder claims.  The 
appellant sought to reopen his claims and, in April 1991, the 
Board again denied the application to reopen.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), but the Court affirmed the 
Board in a decision issued in May 1992.

Thereafter, the appellant again attempted to reopen his 
claims and was denied in a Board decision issued in February 
1996.  In August 1997, the RO issued a rating decision in 
which the appellant's claim to reopen his back disorder claim 
was denied, and his claim for service connection for PTSD was 
denied.  The appellant was notified that same month and did 
not appeal.  In October 1999, the RO issued a rating decision 
in which the reopening of the appellant's PTSD claim was 
denied.  A Statement of the Case was issued in March 2000, 
but the appellant did not submit a substantive appeal.  In 
February 2002, the appellant submitted a written statement 
that serves as a claim to reopen the back and psychiatric 
disorder (including PTSD) claims.  

The Board notes that the February 1996 Board decision 
represents the last final decision on any basis as to the 
issue of the reopening of the claim for service connection 
for an acquired psychiatric disorder, while the October 1999 
rating action represents the last final decision on any basis 
as to the issue of the reopening of the claim for service 
connection for PTSD.  The August 1997 rating decision 
represents the last final decision on any basis as to the 
issue of the reopening of the claim for service connection 
for a back disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Because the PTSD claim was addressed separately in these 
prior actions from other psychiatric disability, the Board 
will likewise consider it separately.  (In the decision 
below, mention of acquired psychiatric disability should be 
taken to mean psychiatric disability other than PTSD.)

In February 2005, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  At that hearing, the 
appellant submitted a copy of a photograph described as 
dating from the appellant's military service.  The appellant 
waived review of the evidence by the agency of original 
jurisdiction in a VA Form 21-4138 submitted on the same day, 
and therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

At the March 2005 Board hearing, the appellant raised the 
issue of entitlement to service connection for dental trauma.  
The matter is referred to the RO for appropriate action.

(Given the reopening of the claim of service connection for 
PTSD in the decision below, consideration of the underlying 
claim will be deferred pending completion of the development 
sought in the remand that follows this decision.)


FINDINGS OF FACT

1.  In February 1996, the Board issued a decision upholding 
the RO's May 1993 determination that new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder had not been received.

2.  The RO denied the appellant's claim of entitlement to 
service connection for PTSD in a rating action issued in 
August 1997; the appellant was notified of the denial that 
same month but did not appeal.

3.  In the August 1997 rating decision, the RO also 
determined that new and material evidence sufficient to 
reopen the appellant's claim of entitlement to service 
connection for a back disorder had not been received; the 
appellant was notified of the denial that same month but did 
not appeal.

4.  The RO denied the reopening of the appellant's claim for 
service connection for PTSD in a rating decision issued in 
October 1999; the appellant did not complete an appeal.

5.  Evidence received subsequent to the February 1996 Board 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder; and, when considered by itself 
or together with previous evidence of record, does not raise 
a reasonable possibility of substantiating that claim.

6.  Evidence received subsequent to the August 1997 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the 
appellant's claim of entitlement to service connection for a 
back disorder; and, when considered by itself or together 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating that claim.

7.  Evidence received subsequent to the October 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim of entitlement to service 
connection for PTSD; and, when considered by itself or 
together with previous evidence of record, raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 1996 Board decision, the August 1997 rating 
decision and the October 1999 rating decision are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 
(1995); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (1997).

2.  The evidence received subsequent to the February 1996 
Board decision is not new and material, and therefore does 
not serve to reopen the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2004).

3.  The evidence received subsequent to the August 1997 
rating decision is not new and material, and therefore does 
not serve to reopen the appellant's claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2004).

4.  The evidence received subsequent to the October 1999 
rating decision is new and material, and therefore serves to 
reopen the appellant's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The February 1996 Board 
decision, the last time the acquired psychiatric disorder 
service connection claim was finally disallowed on any basis, 
is final.  38 C.F.R. § 20.1100.  The August 1997 rating 
decision, the last time the back disorder service connection 
claim was finally disallowed on any basis, is final.  
38 C.F.R. § 20.1103.  The October 1999 decision, the last 
time the PTSD service connection claim was finally disallowed 
on any basis, is also final.  38 C.F.R. § 20.1103.  This is 
so because the veteran was notified of each one of these 
denials and he did not either initiate or complete an appeal 
within the time period allowed.  38 C.F.R. § 20.302.  These 
claims may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claims may be reopened only if new 
and material evidence has been secured or presented since the 
February 1996 Board decision (acquired psychiatric disorder), 
the August 1997 rating decision (back disorder) and the 
October 1999 rating decision (PTSD).  See Glynn v. Brown, 
6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment applies 
in this case as the appellant's claim to reopen was filed in 
February 2002.  The revised regulation requires that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material."  The regulation 
specifically defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the Board in reaching its February 
1996 decision included the appellant's service medical 
records; a DD Form 214; VA Forms 21-526 dated in February 
1962, July 1968, September 1971, December 1987, and February 
1993; private and VA records of the veteran's medical 
treatment dated between 1960 and 1993; the reports of the VA 
medical examinations conducted in August 1969, and November 
1981; the appellant's testimony given at a personal hearing 
conducted at the RO in October 1989; and various written 
statements submitted by the appellant, his spouse, and 
others.

The evidence considered by the RO in reaching its August 1997 
rating decision included the above-listed evidence, plus the 
appellant's service personnel records; stressor statements 
from the appellant; VA records of the veteran's medical 
treatment dated between 1996 and 1997; the report of a VA 
medical examination conducted in March 1997; and additional 
written statements submitted by the appellant.  

The evidence considered by the RO in reaching its October 
1999 rating decision included the above-listed evidence, plus 
additional stressor statements from the appellant; VA records 
of the veteran's medical treatment dated between 1998 and 
1999; the report of another VA medical examination; and 
additional written statements submitted by the appellant.

The evidence added to the claims file after the October 1999 
rating decision denial includes VA records of the veteran's 
medical treatment dated between 1997 and 2004; additional 
written statements submitted by the appellant; documents from 
a 1968 review of discharge proceedings, including a 1956 
Office of Special Investigations (OSI) report; and the 
appellant's February 2005 Travel Board hearing testimony.

The appellant testified at his February 2005 Travel Board 
hearing that he hurt his back in service when he picked up a 
very heavy bag of mail and threw it over his shoulder.  He 
was seen in sick call.  The appellant also testified that a 
flight instructor sexually harassed him while he was in the 
training squadron and that he was assaulted while he was 
stationed in England.  He submitted a photograph that he 
stated included the assailant and said that this man had 
threatened to kill him if he told anybody.  The appellant 
also described his various back surgeries and his post-
service occupational history.  He contended that the back 
problems that he had at the time of his post-service back 
injury could not have occurred in the short time between 
discharge and the work incident.  The appellant further 
stated that the OSI had investigated him.  

Review of the appellant's VA treatment records dated between 
1993 and 2004 reveals that VA personnel have recorded the 
appellant's complaints of low back pain.  A December 2000 
note includes a diagnosis of PTSD and subsequent records 
reflect ongoing treatment for PTSD.  These records also 
include brief descriptions by the appellant of the alleged 
attacks on him in service.  A September 2002 note includes a 
diagnosis of degenerative disc disease (DDD) and a January 
2004 note includes a diagnosis of low back pain (LBP), status 
post surgery.  

The specified basis for the Board's February 1996 decision 
was that, the evidence added to the claims file after January 
1970, when viewed either alone or in conjunction with the 
other evidence of record, did not tend to indicate that an 
acquired psychiatric disorder was incurred during military 
service.  The recently submitted evidence does nothing to 
show that the appellant's documented anxiety and depression 
during service was anything other than situational in nature 
or other than related to his legal problems with military 
authorities and his impending discharge from service.  The 
Board found that the newly submitted evidence did not 
indicate an etiological relationship between the appellant's 
claimed psychiatric disorder and his military service.

Review of the medical evidence of record added to the claims 
file since the February 1996 Board decision reveals that the 
appellant has in the past been diagnosed with major 
depression.  The appellant has stated that he has a bipolar 
disorder.  A May 2001 VA clinic note includes a diagnosis of 
major depression; that condition was said to be essentially 
resolved.  An October 2003 VA treatment note includes a 
diagnosis of "major depression - treated."  However, the 
medical evidence of currently of record does not include any 
present diagnosis of a psychiatric disorder other than PTSD 
(discussed below).  More importantly, the evidence of record 
added since February 1996 does not provide any competent 
opinion evidence to establish any etiologic link between any 
incident of service and the development of the major 
depression or any other psychiatric pathology (other than 
PTSD).  In other words, the newly received evidence does not 
tend to prove any pertinent point that had not already been 
demonstrated when the Board acted in 1996.  

The specified basis for the August 1997 rating decision was 
that the evidence added to the claims file after the February 
1996 Board decision duplicated the evidence that had 
previously been considered and found to show that the current 
back condition was due to a post-service job injury.  While 
the current medical evidence of record documents a diagnosis 
of DDD, the evidence of record added since August 1997 does 
not provide any competent opinion to establish any etiologic 
link between any incident of service and the development of 
the DDD or any other back pathology.  

The specified basis for the October 1999 rating decision was 
that the medical evidence of record did not contain any 
diagnosis of PTSD.  Service connection for PTSD currently 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The evidence of record added after the October 1999 rating 
decision shows that VA mental health personnel have diagnosed 
the appellant with PTSD and that he has received ongoing 
treatment for PTSD.  This diagnosis has apparently been based 
on the veteran's uncorroborated account of what happened to 
him in service.  Nevertheless, it shows a diagnosis that was 
not previously shown and thereby relates to an unestablished 
fact necessary to substantiate the claim.  Additionally, 
because the diagnosis was seemingly made on the basis of 
events that occurred during the veteran's military service, 
it raises a reasonable possibility of substantiating the 
claim.  Consequently, the Board finds that new and material 
evidence sufficient to reopen this claim has been submitted.  

The Board has considered each item of evidence that has been 
added to the record since the February 1996 Board decision 
and the August 1997 and October 1999 rating decisions to 
determine if it meets the test of being new and material.  
The Board finds that the assertions of the appellant that he 
suffers from an acquired psychiatric disorder or from a back 
disorder that began while he was in the Air Force are not 
competent medical evidence with regard to the issue of 
whether any current claimed condition is etiologically 
related to any incident of service.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to the existence of 
any acquired psychiatric disorder or as to any relationship 
between the onset of any back disorder or psychiatric 
disorder and any in-service incident.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Likewise, any statement of the 
appellant's representative as to the etiology of any 
condition is also insufficient to establish a medical 
diagnosis.  Id.  Therefore, the Board concludes that all such 
statements do not constitute new and material evidence.

Moreover, the appellant's testimony and written statements 
tend to re-state contentions that were on file at the time of 
the prior denials.  The statements of the appellant's 
representative also reiterate previous evidence of record and 
are thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Furthermore, the evidence added to the record after February 
1996 does not provide any competent medical opinion 
concerning the etiology of the claimed back disorder or the 
claimed acquired psychiatric disorder.  Rather it merely 
confirms that the appellant continues to suffer from back 
problems and psychiatric problems without offering any 
indication of a causal link or nexus between any incident of 
service and the claimed condition.  This evidence does not 
address or contradict the reasoning offered in support of the 
February 1996 Board decision relative to psychiatric 
disability other than PTSD or the August 1997 RO rating 
decision relative to the back.  It has no bearing on the 
issue of service connection for an acquired psychiatric 
disorder or for a back disorder and therefore, is not 
material.  The new evidence, when viewed with the old 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of these two of the 
appellant's three claims.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled as to the two 
applications to reopen that are denied.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claims and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the letter sent to the 
appellant by the RO in April 2002, prior to the July 2002 
rating, as well as the discussion in the Statement of the 
Case (SOC) and the Supplemental Statement of the Case (SSOC).  
These documents informed the appellant of what the evidence 
had to show to establish entitlement, what evidence was still 
needed and what VA's duty to assist was in obtaining evidence 
for his claims.  He was also told that he needed to ensure 
that all pertinent evidence was submitted.  The RO also sent 
the appellant a Statement of the Case (SOC), in January 2004, 
in which he was provided with the text of 38 C.F.R. §§ 3.102, 
3.159, and 3.156.  Therefore, VA has no outstanding duty to 
inform.  (Although all notifications required by the VCAA 
were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA inpatient and outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded a Board hearing.  The appellant 
did not provide any information to VA concerning any records 
that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).




ORDER

New and material evidence having not been received, the 
claims of service connection for an acquired psychiatric 
disorder and for a back disorder are not reopened; the 
applications to reopen are denied.

New and material evidence having been received, the claim of 
service connection for PTSD is reopened; to this extent, the 
appeal of this issue is granted.


REMAND

In light of the grant of the application to reopen, the Board 
finds that further evidentiary development of the underlying 
claim of service connection for PTSD is required.  

The veteran has alleged that sexual assaults were the 
precipitating stressful events that caused him to develop 
PTSD.  In this regard, certain procedural safeguards must be 
followed in the development of the veteran's claim.  The 
provisions of 38 C.F.R. § 3.304(f)(3) (2004) require that 
alternate records that might corroborate the veteran's 
allegations, including records that might suggest behavioral 
changes after an assault, be sought.  Additionally, this 
regulation requires that the veteran be specifically notified 
that evidence from sources other than service records or 
evidence of behavior changes may constitute credible 
supporting evidence of a stressor.  While the RO alluded to 
such evidence in a March 1997 letter, this was not done with 
such specificity after enactment of the VCAA or since the 
filing of the veteran's application to reopen.  Additionally, 
there remains a question as to whether the veteran currently 
carries a diagnosis of PTSD under DSM-IV based on the claimed 
in-service assaults.  (Treatment records appear to suggest 
such a diagnosis, but these assessments do not appear to be 
based on specific psychological testing that may be helpful 
to arriving at a definite diagnosis.)  Consequently, the 
Board finds that this issue should be REMANDED for the 
following actions:

1.  The veteran should be specifically 
notified of alternate sources of records 
or information that may be used to 
corroborate his stressful experience(s) 
in service in accordance with 38 C.F.R. 
§ 3.304(f)(3).  This should include 
notice of evidence or information that 
might suggest behavioral changes 
following an assault.  

2.  The RO should seek to obtain any 
additional evidence suggested by the 
veteran that might serve to corroborate 
an in-service assault or behavior changes 
following the alleged experience(s).  If 
evidence identified by the veteran cannot 
be obtained, he should be given 
opportunity to obtain it.  

3.  After completing the development 
requested above, the veteran should be 
scheduled for psychological testing and 
psychiatric examination.  (Psychological 
testing should be conducted with a view 
toward determining whether the veteran in 
fact experiences PTSD.)  After reviewing 
the entire claims file, including the 
results of the psychological testing, the 
psychiatric examiner should examine the 
veteran and provide an opinion as to the 
medical probabilities that the veteran 
has PTSD that is attributable to any in-
service event.  A detailed explanation 
for the examiner's opinion should be 
provided.  

(If the RO determines that evidence of 
behavior changes has been submitted that 
requires medical opinion evidence to 
determine whether it suggests that an 
assault occurred, the examiner should 
also be asked to provide such an 
opinion.)

4.  The RO should re-adjudicate the 
underlying claim of service connection 
for PTSD.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


